Exhibit 10.1

 

CONVERTIBLE PROMISSORY NOTE

$500,000

 

FOR VALUE RECEIVED, BioSolar, Inc., a Nevada corporation, (the “Borrower”) with
approximately 31,877,834 shares of common stock issued and outstanding, promises
to pay to [__], a [__], or its assignees (the “Lender”) the Principal Sum along
with the Interest and any other fees according to the terms herein (this
“Note”). This Note shall become effective on February 26, 2018 (the “Effective
Date”).

 

The Principal Sum is Five Hundred Thousand Dollars ($500,000) plus accrued and
unpaid interest. The total Consideration is Five Hundred Thousand
Dollars ($500,000) payable by wire. The Lender shall pay Fifteen Thousand
Dollars ($15,000) of the Consideration upon execution of this Note (the “Initial
Consideration”). The Lender may pay additional Consideration to the Borrower in
such amounts as the Lender may choose in its sole discretion (the “Additional
Consideration”). The Principal Sum due to the Lender, and as referenced
hereinafter, shall be the Initial Consideration plus any Additional
Consideration actually paid by the Lender such that the Borrower is only
required to repay the amount funded and the Borrower is not required to repay
any unfunded portion of this Note, nor shall any interest or other rights or
remedies granted herein extend to any unfunded portion of this Note. 

 

1.          Maturity Date. The Maturity Date is twelve (12) months from the
Effective Date (the “Maturity Date”) and is the date upon which the Principal
Sum of this Note and unpaid interest and fees (the “Note Amount”) shall be due
and payable. Within thirty (30) days prior to the Maturity Date, the Lender may
provide the Borrower with a written notice to extend the Maturity Date and the
Note Amount shall then be payable upon demand, but in no event later than sixty
(60) months from the Effective Date (the ”Extended Maturity Date”). The Lender
shall provide the Borrower with ten (10) days written notice to make a demand
for payment (the “Demand Payment Date”), and the Demand Payment Date shall be
considered to be the Extended Maturity Date.

 

2.          Interest. This Note shall bear interest at the rate of Ten Percent
(10%) per year.

 

3.         Conversion. The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the Note Amount into shares of
fully paid and non-assessable shares of common stock of the Borrower (the
“Common Stock”). The conversion price (the “Conversion Price”) shall be the
lesser of (a) $0.03 per share of Common Stock or (b) Fifty Percent (50%) of the
lowest trade price of Common Stock recorded on any trade day after the Effective
Date, or (c) the lowest effective price per share granted to any person or
entity, including the Lender but excluding officers and directors of the
Borrower, after the Effective Date to acquire Common Stock, or adjust, whether
by operation of purchase price adjustment, settlement agreements, exchange
agreements, reset provision, floating conversion or otherwise, any outstanding
warrant, option or other right to acquire Common Stock or outstanding Common
Stock equivalents (the “Conversion Price”). The conversion formula shall be as
follows: Number of shares receivable upon conversion equals the dollar
conversion amount divided by the Conversion Price. A conversion notice (the
“Conversion Notice”) may be delivered to Borrower by method of Lender’s choice
(including but not limited to email, facsimile, mail, overnight courier, or
personal delivery), and all conversions shall be cashless and not require
further payment from the Lender. If no objection is delivered from the Borrower
to the Lender, with respect to any variable or calculation reflected in the
Conversion Notice within 24 hours of delivery of the Conversion Notice, the
Borrower shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such notice of conversion and waived any objection thereto.
The Borrower shall deliver the shares of Common Stock from any conversion to the
Lender (in any name directed by the Lender) within three (3) business days of
Conversion Notice delivery. If the Borrower is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, then
upon request of the Lender and provided that the shares to be issued are
eligible for transfer under Rule 144 of the Securities Act of 1933, as amended
(the “Securities Act”), or are effectively registered under the Securities Act,
the Borrower shall cause its transfer agent to electronically issue the Common
Stock issuable upon conversion to the Lender through the DTC Direct Registration
System (“DRS”). If the Borrower is not participating in the DTC FAST program,
then after receiving the Initial Consideration, the Borrower agrees to begin a
good faith effort to apply and cause the approval for participation in the DTC
FAST program. The Conversion Price shall be subject to equitable adjustments for
stock splits, stock dividends or rights offerings by the Borrower relating to
the Borrower’s securities or the securities of any subsidiary of the Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events.

 

 1 

 

 

4.          Conversion Delays. If Borrower fails to deliver shares in accordance
with the timeframe stated in Section 3, the Lender, at any time prior to selling
all of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Borrower (under the Lender’s and the Borrower’s
expectations that any returned conversion amounts shall tack back to the
original date of this Note). In addition, for each conversion, in the event that
shares are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $1,500 per day shall be assessed for each day after
the third business day (inclusive of the day of the conversion) until share
delivery is made; and such penalty shall be added to the Principal Sum of this
Note (under the Lender’s and the Borrower’s expectations that any penalty
amounts shall tack back to the original date of this Note consistent with
applicable securities laws).

 

5.          Limitation of Conversions. In no event shall the Lender be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Lender and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Lender and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Lender upon, at the election of
the Lender, not less than 61 days prior notice to the Borrower, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Lender, as may be specified in
such notice of waiver).

 



 2 

 

 

6.          Payment. The Borrower may not prepay this Note prior to the Maturity
Date or the Extended Maturity Date, if extended by the Lender. Within six (6)
days prior to the Maturity Date or Extended Maturity Date, the Borrower shall
provide the Lender with a written notice to pay the Note Amount on the Maturity
Date or Extended Maturity Date. Within three (3) days of receiving written
notice, the Lender shall elect to either (a) accept payment of the Note Amount
or (b) convert any part of the Note Amount into shares of Common Stock. If the
Lender elects to convert part of the Note Amount into shares of Common Stock,
then the Borrower shall pay the remaining balance of the Note Amount by the
Maturity Date or Extended Maturity Date.

 

7.          Piggyback Registration Rights. The Borrower shall include on the
next registration statement the Borrower files with the SEC (or on the
subsequent registration statement if such registration statement is withdrawn)
all shares of Common Stock issuable upon conversion of this Note unless such
shares of Common Stock are eligible for resale under Rule 144, excluding S-8
registration statements for employee stock grant and option plans. Failure to do
so shall result in liquidated damages of Twenty Five Percent (25%) of the
outstanding principal balance of this Note being immediately due and payable to
the Lender at its election in the form of cash payment or addition to the
balance of this Note.

 

8.          Lender’s Representations. The Lender hereby represents and warrants
to the Borrower that (i) it is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act, (ii) it
understands that this Note and the shares of Common Stock underlying this Note
(collectively, the “Securities”) have not been registered under the Securities
Act by reason of a claimed exemption under the provisions of the Securities Act
that depends, in part, upon the Lender’s investment intention; in this
connection, the Lender hereby represents that it is purchasing the Securities
for the Lender’s own account for investment and not with a view toward the
distribution to others; provided, that Lender may syndicate participations in
the Securities among a limited number of participants who all meet the
suitability standards of an “accredited investor” as defined in Rule 501(a) of
Regulation D of the Securities Act and will share among themselves and the
Lender an economic interest in the Securities on a pari passu, pass through
basis with investment intent, such that the availability of the private
placement exemption for the issuance of the Note under Rule 506 of Regulation D
of the Securities Act is preserved, (iii) the Lender, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities,
(iv) the Lender acknowledges that the issuance of this Note has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any state regulatory authority since the issuance of this Note is intended to be
exempt from the registration requirements of Section 4(2) of the Securities Act
and Rule 506 of Regulation D, and (v) the Lender acknowledges receipt and
careful review of this Note, the Borrower’s filings with the SEC (including
without limitation, any risk factors included in the Borrower’s most recent
Annual Report on Form 10-K), and any documents which may have been made
available upon request as reflected therein, and hereby represents that it has
been furnished by the Borrower with all information regarding the Borrower, the
terms and conditions of the purchase and any additional information that the
Lender has requested or desired to know, and has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the Borrower and the terms and
conditions of the purchase.

 



 3 

 

 

9.          Borrower’s Representations. The Borrower hereby represents and
warrants to the Lender that (i) the Borrower is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full power and authority to own, lease, license and use its properties and
assets and to carry out the business in which it proposes to engage, and (ii)
the Borrower has the requisite corporate power and authority to execute, deliver
and perform its obligations under this Note and to issue and sell this Note, and
(iii) all necessary proceedings of the Borrower have been duly taken to
authorize the execution, delivery, and performance of this Note, and when this
Note is executed and delivered by the Borrower, it will constitute the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

10.        Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under this Note when due and payable
(or payable by conversion) thereunder; or (ii) the Borrower shall fail to pay
any interest or any other amount under this Note when due and payable (or
payable by conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Borrower or a material part of its assets
and such appointment shall remain uncontested for twenty (20) days or shall not
be dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the Borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC; or (x) the Borrower shall commit a material
breach of any of its covenants, representations or warranties in this Note.

 

11.       Remedies. In the event of any default, the funded portion of the Note
Amount shall become immediately due and payable at the Mandatory Default Amount.
The Mandatory Default Amount shall be 150% of the funded portion of the Note
Amount. Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on the
Mandatory Default Amount shall accrue at a default interest rate equal to the
lesser of ten percent (10%) per annum or the maximum rate permitted under
applicable law. In connection with such acceleration described herein, the
Lender need not provide, and the Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and the Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
While the Mandatory Default Amount is outstanding and default interest is
accruing, the Lender shall have all rights as a holder of this Note until such
time as the Lender receives full payment pursuant to this paragraph, or has
converted all the remaining Mandatory Default Amount and any other outstanding
fees and interest into Common Stock under the terms of this Note. In the event
of any default and at the request of the Lender, the Borrower shall file a
registration statement with the SEC to register all shares of Common Stock
issuable upon conversion of this Note that are otherwise not eligible to have
their restrictive transfer legend removed under Rule 144 of the Securities Act.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Borrower’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of this Note as required pursuant to the terms hereof. The Borrower may only pay
the full balance of the Mandatory Default Amount, and may not make partial
payments unless agreed upon by the Lender. If the Borrower desires to pay the
Mandatory Default Amount, then the Borrower shall provide the Lender with six
(6) days prior written notice of payment. Within three (3) days of receiving
written notice, the Lender shall elect to either (a) accept payment, or (b)
convert any part of the payment into shares of Common Stock. If the Lender
elects to convert part of the payment into shares of Common Stock, then the
Borrower shall pay the remaining balance of the Mandatory Default Amount.

 



 4 

 

 

12.        No Shorting. Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, the Lender shall not enter into or effect “short
sales” of the Common Stock or hedging transaction which establishes a short
position with respect to the Common Stock of the Borrower. The Borrower
acknowledges and agrees that upon delivery of a Conversion Notice by the Lender,
the Lender immediately owns the shares of Common Stock described in the
Conversion Notice and any sale of those shares issuable under such Conversion
Notice would not be considered short sales.

 

13.       Assignability. The Borrower may not assign this Note. This Note shall
be binding upon the Borrower and its successors and shall inure to the benefit
of the Lender and its successors and assigns and may be assigned by the Lender,
in whole or in part, to anyone of its choosing without Borrower’s approval
subject to applicable securities laws. Lender covenants not to engage in any
unregistered public distribution of the Note when making any assignments.

 

14.        Governing Law. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Nevada or in the federal courts
located in Clark County, in the State of Nevada. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

 

15.        Delivery of Process by the Lender to the Borrower. In the event of
any action or proceeding by the Lender against the Borrower, and only by the
Lender against the Borrower, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Lender via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Borrower at its last known attorney as
set forth in its most recent SEC filing.

 

16.        Attorney Fees. In the event any attorney is employed by either party
to this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding shall be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, including but not limited to post judgment costs,
in addition to any other relief to which the prevailing party may be entitled.

 



 5 

 

 

17.        Transfer Agent Instructions. In the event that an opinion of counsel,
such as but not limited to a Rule 144 opinion, is needed for any matter related
to this Note or the Common Stock the Lender has the right to have any such
opinion provided by its counsel. If the Lender chooses to have its counsel
provide such opinion, then the Lender shall provide the Borrower with written
notice. Within three (3) business days of receiving written notice, the Borrower
shall instruct its transfer agent to rely upon opinions from the Lender’s
counsel. A penalty of $1,500 per day shall be assessed for each day after the
third business day (inclusive of the day of request) until the reliance
instruction is delivered to the transfer agent. If the Lender requests that the
Borrower’s counsel issue an opinion, then the Borrower shall cause the issuance
of the requested opinion within three (3) business days. A penalty of $1,500 per
day shall be assessed for each day after the third business day (inclusive of
the day of request) until the requested opinion is delivered. The Lender and the
Borrower agree that all penalty amounts shall be added to the Principal Sum of
this Note and shall tack back to the Effective Date of this Note, with respect
to the holding period under Rule 144, so long as such treatment is not
inconsistent with Rule 144’s applicable tacking provisions. The Borrower
warrants that it will not direct its transfer agent not to transfer or delay,
impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for the
Securities to be issued to the Lender and it will not fail to remove (or direct
its transfer agent not to remove or impair, delay, and/or hinder its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for the Securities when
required by this Note. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Lender by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note may be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of these provisions, that the Lender shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 

18.        Reservation of Shares.  At all times during which this Note is
convertible, the Borrower shall reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock upon the full conversion of this Note.

 

19.        Disclosure of Material Non-Public Information. The Borrower agrees
not to disclose any material non-public information to the Lender after the
Effective Date. If the Borrower inadvertently discloses any material non-public
information to the Lender, then the Borrower shall promptly publicly disclose
that information by filing a Form 8-K with the SEC and by any other means
necessary to make that information known to the public.

 

20.        Public Disclosure. The Lender and the Borrower agree not to issue any
public statement with respect to the Lender’s investment or proposed investment
in the Borrower or the terms of any agreement or covenant without the other
party’s prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation. The Borrower
agrees to reference Lender only as “an accredited investor” and attach only a
form copy of this Note in any of the Borrower’s filings with the Securities and
Exchange Commission or any other public filings, except such full disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.         

 



 6 

 

 

21.       Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices shall be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 

22.        Lender’s Right to Elect a Fixed Conversion Price. The Borrower agrees
that the Lender shall have the right, at its sole discretion, to elect a fixed
conversion price for this Note (the “Fixed Conversion Price”) instead of the
formula described in Section 3 above. However, the Fixed Conversion Price shall
not be lower than the Conversion Price as determined by Section 3 above.

 

22.        Lender’s Right to Convert to Convertible Preferred Stock. The
Borrower agrees that the Lender shall have the right, at its sole discretion, to
convert this Note into preferred stock which may be convertible into Common
Stock (the “Convertible Preferred Stock”), with terms, conditions, rights and
privileges of the Convertible Preferred Stock similar, but not superior, to
those of this Note.

 

IN WITNESS WHEREOF, the authorized agents of the Borrower and the Lender have
caused this Note to be duly executed as of the Effective Date.

 

BioSolar, Inc. (the “Borrower”)

 

By       David Lee     Chief Executive Officer               (the “Lender”)    
      By    

 



 7 

 